DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 11/02/2021 has been entered. Claims 1-7 remain pending in the current application. The amendment overcomes each and every claim objection in the Non-Final Rejection dated 08/11/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childre (US 4,850,130 A).
Regarding claim 1, Childre discloses: 
a tubular reel seat (figure 1) for a fishing rod (figure 1; abstract), including a tubular movable hood (figure 1; foregrip 10) disposed on a front side of the reel seat (figure 1; column 2, lines 24-
a hood portion (figure 1, hood 30) configured to cover a front-end portion of a reel foot (figure 1, stem 29) of a fishing reel (figure 1, reel 15), the hood portion including an opening edge portion at a rear-end opening of the movable hood (figures 2-3, hood flange 48), and a part of a circumference of the opening edge portion projecting radially outwardly (hood flange 48  has at least a part of a circumference that projects radially outward, as shown in figures 2-3); and
a trigger (figures 1-2, reel stem portion 32) disposed in part of a circumference of an outer circumferential surface of the movable hood (figure 1) on an opposite side of the hood portion (figure 1), the trigger configured to be hooked by a finger from the front side (figure 1).

Regarding claim 3, Childre discloses the limitations of claim 1, and further discloses a front surface of the trigger being convexly curved forward along a width direction (figures 1 and 2), and an amount of a rear surface of the trigger projects in a rearward direction being less than an amount the front surface projected in a forward direction in a horizontal sectional view (figures 1 and 2).

Regarding claim 4, Childre discloses the limitations of claim 1, and further discloses the trigger projecting in a length that generally corresponds to a width of one finger (figure 1).

Regarding claim 6, Childre discloses the limitations of claim 1, and further discloses the fishing rod (figure 1, rod 14) comprising the reel seat (figure 1).

	

a tubular movable hood (figure 1; foregrip 10) of a reel seat for a fishing rod (figure 1), comprising: 
a hood portion (figure 1, hood 30) configured to cover a front-end portion of a reel foot (figure 1, stem 29), the hood portion including an opening edge portion at a rear-end opening of the movable hood (figures 2-3, hood flange 48), and a part of a circumference of the opening edge portion projecting radially outwardly (hood flange 48  has at least a part of a circumference that projects radially outward, as shown in figures 2-3); and
a trigger (figures 1-2, reel stem portion 32) disposed, in part of an entire circumference of an outer circumferential surface of the movable hood (figure 1) on a side opposite to the hood portion (figure 1), the trigger configured to hook a finger from a front side (figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Childre in view of US20020069574 (published 06/13/2002) issued to Ohmura.
Regarding claim 5, Childre discloses the limitations of claim 1, but does not appear to specifically disclose a distal end side region of a front surface of the trigger being inclined forward with respect to a radial direction of the movable hood at an angle of inclination of 10 degrees or less, and, when a reel is attached, the distal end side region of the front surface of the trigger extends in a radial direction of the movable hood or is inclined forward with respect to the radial direction of the movable hood.  
	Ohmura teaches a distal side region of a front surface of a trigger (figure 2, trigger 13) being inclined forward with respect to a radial direction of a movable hood (figure 1, hood 11) at an angle of inclination of 10 degrees or less (figure 2; paragraph 0038, “In one exemplary embodiment of the invention, the most preferable degree of inclination of the front surface of the trigger, that is, the downward and backward opening angle with respect to a direction perpendicular to the body of the reel seat or the center axis of the fishing body, cannot be generally specified. However, an actual fishing rod test performed by the inventor and testers shows that depending on the size of the user's hand, even an 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Childre and include a distal end side region of a front surface of the trigger being inclined forward with respect to a radial direction of the movable hood at an angle of inclination of 10 degrees or less, and, when a reel is attached, the distal end side region of the front surface of the trigger extends in a radial direction of the movable hood or is inclined forward with respect to the radial direction of the movable hood, as taught by Ohmura, in order to permit a user to grip a fishing pole with certain wrist and elbow movements (e.g., Ohmura, paragraph 0038, “…allows a user to grip a fishing pole without significantly bending a wrist or elbow. In particular, in the case of 30°-50°, when casting or palming, there is less burden on the user's wrist, and gripping force can be sufficiently generated.”).

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the cited prior art (e.g., Childre) fails to disclose the hood portion of amended claim 1 (Remarks, page 5), the Examiner notes that figures 2-3 of Childre show a hood flange that is a part of a hood, with the hood flange being located at a rear-end opening of the hood. The hood flange also has at least a part of its circumference projecting radially outward. See the annotated image below.


    PNG
    media_image1.png
    349
    608
    media_image1.png
    Greyscale


	Overall, the above annotated image, along with the rejection of claim 1 in the instant action, illustrate that Childre does indeed include the limitations of amended claim 1.
In response to Applicant’s argument that the hood in Childre does not correspond to the hood recited in amended claim 1 (Remarks, page 5), the Examiner clarifies that hood 30, not collar 22, of Childre is being employed in the instant rejection and was employed in the Non-Final Rejection. The structural limitations of Childre’s hood encompass the limitations of amended claim 1, as shown in the instant action. Also, even if collar 22 were to be considered as a hood corresponding to the hood of amended claim 1, the hood of Childre would still include the limitation of having a trigger (e.g., reel stem portion 32), as Childre’s collar is coupled to a reel stem portion, with the reel stem portion being considered as a trigger (e.g., figure 4 of Childre).

The remaining dependent claims each reject on a rejected independent claim, thereby allowing the rejections of the instant application to appropriately remain.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647